DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on February 16, 2022 was received. Claims 1 and 15 were amended. Claim 14 was canceled. No claim was added.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued November 26, 2021. 

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections 
Claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (CN103397316 using English machine translation), and evidenced by Murakawa (US20150060132) on claims 1-7 and 9-11 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Zeng (CN103397316 using English machine translation), and evidenced by Murakawa (US201500601320) as applied to claims 1-7 and 9-11, on claim 15 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yoshida (US20150024139) in view of Takahashi (JP2004211131A using English machine translation) on claims 1-11 and 15 are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 1-13 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, the closest prior art on the record, Zeng (CN103397316) or Yoshida (US20150024139) in view of Takahashi (JP2004211131A), do not teach or suggest the electroless copper plating bath for depositing a copper or copper alloy layer on a surface of a substrate as recited in claim 1. Specifically, Zeng teaches an acidic electroless copper plating bath which is different from the claim’s bath with pH 12.5 to 14; and Applicant’s declaration filed on February 16, 2022, regarding the rejections based on Yoshida in view of Takahashi, is persuasive. Claims 12-13 and 15 completely overlap with the scope of claim 1 by referring to claim 1 electroless copper plating bath, therefore, claims 12-13 and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717